PER CURIAM.
These consolidated appeals are from convictions entered pursuant to guilty pleas on three charges of robbery and three concurrent life sentences imposed therefor.
We have carefully examined the record on appeal and the briefs filed by counsel, the appellant having failed to file his own brief within the 30 days previously permitted by this Court. Appellant having failed to demonstrate reversible error in the proceedings below, the judgments of the lower court appealed herein are affirmed.
JOHNSON, Acting C. J., and BOYER and MILLS, JJ., concur.